DECISION OF THE COURT.
The fact alleged by the petitioner, Mateo Amorós, who is one of the defendants in the action brought in the District Court of Guayama, that he is a citizen of Spain, gives bim no right to deny the jurisdiction of that court because, on the supposition, which we do not discuss, that he had a right to *34ask for the transfer of the case to the Federal Court, it can not he maintained on that ground that the Guayama court, is without jurisdiction, although its jurisdiction may not be exclusive.
The writ of inhibition prayed for will therefore not issue.

Denied.

Chief Justice Quiñones and Justices Hernández, Figueras, MacLeary and Wolf concurred.